Citation Nr: 0321633	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated at 40 percent.

2.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:   Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from October 1943 to 
December 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


REMAND

During the initial review of the case, the Board determined 
that additional development was necessary as to these issues.  
Pursuant to authority then in effect, the Board undertook 
part of the necessary development.  See 38 C.F.R. § 19.9 
(2002).  That authority, however, has been significantly 
restricted.  In Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Court of Appeals for the Federal Circuit held 
that, in most cases, in the absence of a waiver, the Board 
does not have the statutory authority to obtain additional 
evidence and consider it in its decision without first 
remanding the case to the appropriate agency with 
jurisdiction over such matters to take appropriate action.  
Therefore, the Board will direct the remaining development to 
be done by the RO.  

Accordingly, the case is REMANDED for the following:

1.  The RO shall obtain the appellant's 
treatment records for the period March 
1999 to the present from the facilities 
identified by the appellant on the March 
2003 VA Form 21-4138.

2.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded the 
following examination: an orthopedic 
examination to show the nature and extent 
of the low back disability.  Send the 
claims folder to the examiner for review.  
All indicated studies, including range of 
motion (ROM) studies in degrees, should 
be performed.  The examiner should report 
both the appellant's ROM and what would 
be considered a normal range of motion.

In reporting the results of ROM testing, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion of the 
lumbar spine, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.

The examiner should describe any 
neurological symptoms into the lower 
extremities, if present, and detail 
findings appropriate to the site of the 
diseased disc, if any.  The examiner 
should also note whether there are 
incapacitating episodes and, if so, 
should indicate the duration thereof; 
specifically, incapacitating episodes 
over the last 12 months should be 
detailed (an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should further note whether 
there is characteristic pain on motion, 
whether there is muscle spasm on extreme 
forward bending, and whether there is 
unilateral loss of lateral spine motion 
in standing position.  The examiner 
should also comment as to whether the 
lumbar spine exhibits severe disability 
with listing to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral spine 
motion with osteoarthritic changes, or 
narrowing or irregularity of the joint 
space and abnormal mobility on forced 
motion.

The extent of any incoordination, 
weakened movement, and excess 
fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional ROM loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the low back on repeated use of during 
flare-ups (if the appellant describes 
flare-ups) and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use of during 
flare-ups in terms of the degree of 
additional ROM loss.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities (low back 
disability and otitis externa) on the 
appellant's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

3.  After the above is complete, the RO 
should review the evidence added to the 
record since the last supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, issue 
the appellant and his representative, if 
any, a supplemental statement of the 
case, and allow an opportunity to 
respond.  Then return the case to the 
Board for further appellate review, if in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




